Title: From John Adams to William MacCreery, 10 July 1778
From: Adams, John
To: MacCreery, William


     
     Passy, 10 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:155–156. Adams discussed British reports of the evacuation of Philadelphia, congratulated MacCreery on the arrival of a ship in which he had an interest, and advised MacCreery that his description of the actions of Lafayette at Barren Hill would probably appear in Affaires de l’Angleterre et de l’Amérique. Finally, the departure of the Brest fleet was noted together with the hope that a decisive naval battle would soon take place.
    